Exhibit 10.14

 

AGREEMENT

 

This Agreement is made and entered into this  12th day of January, 2004 (this
“Agreement”) by and between ARGOSY GAMING COMPANY, a Delaware corporation (the
“Company”) and John J. Jones, (the “Employee”);

 

RECITALS:

 

The Compensation Committee of the Company’s Board of Directors believes it is in
the best interest of the Company to enter into this Agreement with the Employee.

 

NOW THEREFORE, in consideration of the premises and of the covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.             Employment.  The Company agrees that the Employee shall be
employed by the Company during the term of this Agreement initially in the
capacity of Sr. Vice President, General Counsel/Secretary or in such other
capacity as determined by the Company’s Chief Executive Officer or Board of
Directors.

 

2.             Term.  The term of employment (“Employment Term”) will commence
on January 12, 2004 (the “Effective Date”) or a date to be jointly determined
but no later than January 26, 2004.  The term of this Agreement shall begin on
the Effective Date and continue unless terminated as hereinafter provided in
Sections 6 and 7 hereof.

 

3.             Duties:  During the Employment Term:

 

(a)           The Employee shall have such duties and responsibilities as are
assigned to the Employee by the Chief Executive Officer or Board of Directors of
the Company.  The Employee acknowledges and agrees that the Employee’s duties
and responsibilities hereunder may include serving as an officer of the
Company’s subsidiaries and affiliates without any additional compensation
therefore.  The Employee hereby accepts employment from the Company upon the
terms and conditions herein set forth and agrees to devote his best efforts and
energies to the business of the Company.

 

(b)           The Employee will perform his duties diligently and competently
and shall act in conformity with Company’s written and oral policies and within
the limits, budgets and business plans set by the Company.  The Employee will at
all times during the Employment Term strictly adhere to and obey all of the
rules and regulations in effect from time to time relating to the conduct of
executives of the Company.  The Employee shall not engage in consulting work or
any trade or business for his own account or for or on behalf of any other
person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any material way.  The Employee shall

 

--------------------------------------------------------------------------------


 

not serve on the board of directors of any other company without the Company’s
written consent.

 

4.             Compensation.

 

(a)           Base Salary.  Subject to the terms and conditions set forth in
this Agreement, the Company shall pay to Employee a Base Salary equal to
$275,000.00 per annum.  The Company shall pay the Base Salary to Employee in
accordance with the usual and customary payroll procedures of the Company. 
Further, this Base Salary may be adjusted upward at any time without altering
the terms of this Agreement.

 

(b)           Stock Option Award.   As of the Effective Date, the Compensation
Committee will grant to the Employee an option for 70,000 shares of Company
Common Stock at an exercise price equal to the closing price of the Company’s
Common Stock on the New York Stock Exchange on the Effective Date.  The shares
subject to the option will become vested and exercisable at a rate of
thirty-three and 1/3 percent (33 1/3%) per year on each anniversary date of the
date of grant, if the Employee remains employed by the Company on each such
anniversary date.  The terms and conditions of the stock option program and the
stock option grant will be more fully set forth in any Stock Option Agreements
and stock grant certificates adopted and delivered respectively

 

(c)           Annual Bonus.  The Employee shall be eligible to participate in
the Argosy Gaming Company Corporate Management Incentive Bonus Plan, and any
other incentive bonus plan or program the Company makes available to senior
officers.  The Employee’s initial target annual bonus shall be set at forty-five
percent (45%) of his Base Salary, subject to future modification by the Board
(or Compensation Committee) in its sole discretion.  The Employee’s total bonus
payout for the plan year 2004 shall not be less than $123,750.

 

(d)           Executive and Management Options.  The Employee will be eligible
to participate in any and all stock option programs created by the Compensation
Committee of the Board; provided, however, the Compensation Committee has sole
and absolute discretion in granting stock options.  The terms and conditions of
the stock option program and the stock option grant will be more fully set forth
in any Stock Option Agreements and stock grant certificates adopted and
delivered respectively

 

(e)           Relocation Expenses. The company shall reimburse the Employee for
the reasonable and necessary expenses incurred in connection with relocating his
residence to the St. Louis, Missouri area from New York, New York, including but
not limited to, commissions on the sale of his residence in New York, moving
household goods (excluding plane), necessary expenses related to house hunting
travel for the Employee to the St. Louis, Missouri area from New York, New York
and temporary living expenses in St. Louis, Missouri area for up to 3 months. 
Relocation must occur

 

2

--------------------------------------------------------------------------------


 

and expenses submitted within twelve months from the Effective Date, but no
later than February 1, 2005.

 

(f)            Sign- On Bonus.  The Company will pay the Employee $75,000.00
(the “Sign-on Bonus”) with the first regular paycheck after the Effective Date,
provided, however, that if the Employee resigns from employment with the Company
or the Company terminates the Employee for cause or for a reason specified in
Section 7(a), (b), (d), or (e), the Employee shall repay the Company, within
five business days of such termination, an amount equal to the Sign-on Bonus
multiplied by a fraction, the numerator of which is the number of full months
until the second anniversary of the Effective Date and the denominator of which
is 24.

 

(g)           Fringe Benefits.  The Employee shall be entitled to participate in
all insurance and other fringe benefit programs of the Company as are accorded
other employees of the Company holding similar positions as the Employee.  The
employee shall be (i) entitled to participate in the company’s health plan
effective the ninety-first day of employment if a new employee, and (ii)
entitled to coverage or reimbursement for any family medical and dental costs
not covered by the Company’s plans, subject to the Company’s Supplemental
Medical and Dental Reimbursement Plan for Executives and regulatory guidelines. 
The Company agrees to reimburse the Employee for all COBRA premiums paid during
the initial 90-day waiting period.

 

(h)           Auto Allowances.   The Company agrees to pay an automobile
allowance of $500 per month.

 

(i)            Complimentary Privileges.   The Employee shall be entitled to an
employee discount of not less than 25% at Company retail establishments.  The
Employee and his immediate family shall be entitled to complimentary privileges
in the Company restaurants and eating establishments.

 

(j)            Reimbursement of Expenses.  The Employee shall be reimbursed for
all items of travel and entertainment and miscellaneous expenses reasonably
incurred by him/her on behalf of the Company.  Reimbursement for such expenses
will be pursuant to, and limited by, the Company’s policies with respect to
reimbursing business expenses of employees of the Company holding similar
positions as the Employee and will require proper documentation.

 

(k)           Entire Compensation.  The compensation and benefits provided for
in this Agreement are in full payment of the services to be rendered by the
Employee to the Company.

 

5.             Change of Control.  In the event that there occurs a Change of
Control (as hereinafter defined) of the Company, the Employee shall,
notwithstanding any actions taken by the Company or its successor after the
Change of Control, be entitled to an amount equivalent to three (3) years of
Base Salary and one (1) year of Benefits (grossed up at the Excise Tax rate).

 

3

--------------------------------------------------------------------------------


 

Such amount shall be paid on the Change of Control Date (i) if the Employee is
offered a position with lesser responsibility, or lesser salary as a result of
the Change of Control, or is offered a position with lesser responsibility, or
lesser salary within one (1) year after the Change of Control; or (ii) the
Employee elects to terminate his employment on the Change of Control Date.

 

In the event the Employee’s employment is terminated after the public
announcement of a Change of Control but prior to the consummation of a Change of
Control for any reason other than those set forth in Sections 6, 7(a), (b), (d)
or (e), then the Employee shall be entitled to an amount equivalent to three (3)
years Base Salary and one (1) year Benefits. (grossed up at the Excise Tax
rate).

 

For purposes hereof, Change of Control shall mean (i) any merger or
consolidation of the company with or into any person or any sale, transfer or
other conveyance, whether direct or indirect, of all or substantially all of the
assets of the company, on a consolidated basis, in one transaction or a series
of related transactions, if, immediately after giving effect to such
transaction, any “person” or “group” (as such terms are used for purposes of
Sections 13 (d) and 14 (d) of the Exchange Act, whether or not applicable)
(other than an Excluded Person) is or becomes the “beneficial owner,” directly
or indirectly, or more than 40% of the total voting power in the aggregate
normally entitled to vote in the election of directors, managers, or trustees,
as applicable, of the transferee or surviving entity, (ii) any “person” or
“group” (as such terms are used for purposes of Sections 13 (d) and 14 (d) of
the Exchange Act, whether or not applicable) (other than an Excluded Person) is
or becomes the “beneficial owner,” directly or indirectly, of more than 40% of
the total voting power in the aggregate normally entitled to vote in elections
of directors of the company, or (iii) during any period of 12 consecutive months
after the Effective Date, individuals who at the beginning of any such 12-month
period constituted the Board of Directors of the Company (together with any new
directors whose elections by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Company then in office.

 

For purposes hereof, Benefits shall mean benefits substantially similar to any
and all benefits received by or which exist for the benefit of the Employee and
such dependents as were covered immediately prior to the announcement of the
Change of Control.

 

6.             Death or Total Disability of Employee.

 

(a)           Death.  In the event of the death of the Employee during the term
of this Agreement, this Agreement shall terminate effective as of the date of
the Employee’s death and the Company shall have no further obligations or
liability

 

4

--------------------------------------------------------------------------------


 

hereunder, except the Company shall pay to the Employee’s estate the portion, if
any, of the (i) Employee’s Base Salary for the period up to the Employee’s date
of death which remains unpaid; and (ii) amounts payable pursuant to any employee
benefits plans in which the Employee was a participant prior to his death.

 

(b)           Disability.  In the event the Employee suffers a Disability (as
hereinafter defined) during the term of this Agreement, the Company shall have
the right to terminate the Employee’s employment hereunder by giving the
Employee ten (10) days written notice thereof, and upon expiration of such ten
(10) day period, the Company shall not have any further obligations or liability
under this Agreement, except the Company shall pay to Employee the portion, if
any, of: (i) the Employee’s Base Salary for the period to the date of
termination which remains unpaid; and (ii) any amounts payable pursuant to any
employee benefit plans in which the Employee was a participant prior to the date
of his termination.

 

The term “Disability”, when used herein, shall mean when the Employee qualifies
for a benefit under the Company’s long term disability plan or if the Company
does not have a long term disability plan, it shall mean a mental or physical
condition which, in the reasonable opinion of the Company’s designated medical
doctor, renders the Employee unable or incompetent to carry out the job
responsibilities he held or tasks to which he was assigned at the time the
disability was incurred for a period of 60 consecutive days or 60 days in any 12
consecutive month period.

 

7.             Termination.  Notwithstanding anything contained in this
Agreement to the contrary, the Employee’s employment under this Agreement may be
terminated by the Company upon written notice to Employee for any of the
following reasons:

 

(a)           If the Employee is denied a gaming license by any state gaming
board or any other gaming authority having jurisdiction over the operations of
the Company or its subsidiaries or affiliates (“Gaming Body”), or if the
Employee’s license issued by any Gaming Body is suspended, revoked, sanctioned
or reprimanded for any period of time or for any conduct for reasons within the
Employee’s control;

 

(b)           If the Employee commits an offense involving moral turpitude under
Federal, State or local laws or ordinances or conducts himself/herself publicly
or privately in any manner which causes him/her to be held in public ridicule or
scorn, or causes public scandal or uses liquors, narcotics or drugs to such an
extent as will have visible detrimental effect on the Company;

 

(c)           If the Employee fails to perform his job responsibilities in a
manner satisfactory to the Chief Executive Officer or the Board of Directors;

 

(d)           If the Employee knowingly violates any of the internal control
procedures and/or company policies of the Company; or, knowingly violates any
statute, rule or regulation of any Gaming Body, the United States Coast Guard,
or any

 

5

--------------------------------------------------------------------------------


 

other governmental body having jurisdiction over the business activities of the
Company; and;

 

(e)           If the Employee breaches any term or condition of this agreement.

 

Except in the event the Employee is terminated pursuant to Section 7(a) above,
in the event that the Company shall terminate the Employee’s employment pursuant
to this Section 7, the Company shall not have any further obligations or
liabilities under this Agreement, except the Company shall (a) pay to the
Employee his Base Salary up to the 30th day following the date of the Employee’s
termination hereunder or if the termination is pursuant to Section 7(c) hereof
or pursuant to a job elimination that results in a discontinuation of employment
with the Company, then the Company shall pay to Employee his Base Salary for 12
months and an amount equal to his banked, but not yet paid bonus following the
date of the Employee’s termination; and (b) any amounts or benefits payable
pursuant to any employee benefit plan in which the Employee was a participant
prior to the date of his termination, subject, however, to the terms and
provisions of any such employee benefit plan.

 

Without limiting the foregoing, the Employee shall surrender all vehicles,
credit cards, uniforms, cellular telephones, pagers and other Company property
to the Company prior to any payment to the Employee hereunder.

 

Following any notice of termination of employment hereunder, Employee shall
fully cooperate with the Company in all matters relating to the winding up of
his pending work on behalf of the Company and the orderly transfer of such work
to the other professional employees of the Company.  On or after the giving of
notice of termination hereunder and during any applicable notice period, the
Company shall be entitled to such full-time or part-time services of Employee as
the Company may reasonably require.

 

8.             Discoveries.  The Employee will promptly disclose in writing to
the Company each improvement, discovery, idea, concept and invention relating to
the business of the Company, made or conceived by the Employee either alone or
in conjunction with others while employed by the Company hereunder or within six
(6) months after the termination of such employment.  This provision shall not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
Employee’s own time, and (a) which does not relate (i) to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) which does not result from any work performed by the
Employee for the Company.  The Employee will not disclose any such improvement,
discovery, idea, concept or invention to any person except the Company.  Each
such improvement, discovery, idea, concept or invention shall be the sole and
exclusive property of, and is hereby assigned to, the Company, and at the
request of the Company, the Employee will assist and cooperate with the Company
and any person or persons (at the Company’s or such other person’s expense) from
time to time designated by the Company to obtain for the Company the

 

6

--------------------------------------------------------------------------------


 

grant of any letters patent in the United States and/or such other country or
countries as may be designated by the Company, covering any such improvement,
discovery, idea, concept or invention and will in connection therewith execute
such applications, statements, assignments or other documents, furnish such
information and data and take all such other action (including, without
limitation, the giving of testimony) as the Company may from time to time
reasonably request.

 

9.             Non-Disclosure and Non-Competition.

 

(a)           The Employee recognizes and acknowledges that he will have access
to certain confidential information of the Company, including but not limited
to, trade secrets, customer lists, sales records, future casino development
plans and other proprietary commercial information, and that such information
constitutes valuable, special and unique property of the Company.  The Employee
agrees that he will not, for any reason or purpose whatsoever, during or after
the term of his employment, disclose any of such confidential information to any
party without express authorization of the Company, except as necessary in the
ordinary course of performing his duties hereunder.

 

(b)           The Employee agrees with the Company that during the term of his
employment with the Company (or any affiliate or subsidiary of the Company) and
for a period of one (1) year following the termination of his employment with
the Company (or any affiliate or subsidiary of the Company), he will not,
without prior written consent of the Company, engage directly or indirectly in
any business (either financially or as a shareholder, employee, officer,
partner, independent contractor or owner, or in any other capacity calling for
the rendition of personal service or acts of management, operation or control)
which owns, operates or manages casinos, bingo parlors or other gaming
facilities within the Territory (as hereinafter defined); provided, however,
that Employee may own up to three percent (3%) of any class of securities of a
corporation engaged in such a competitive business if such securities are listed
on a national securities exchange or registered under the Securities Exchange
Act of 1934.

 

(c)           The Employee further agrees that for a period of ninety (90) days
following the termination of his employment with the Company (or any affiliate
or subsidiary of the Company), he will not, without prior written consent of the
Company, recruit any other Company employees away from the Company.

 

(d)           The term “Territory” as used herein shall mean a 150 mile radius
of each casino, bingo parlor or gaming facility being operated or managed by the
Company or for which the Company has either received a local community
endorsement or filed for a gaming license as of the date of termination.

 

(e)           The Employee acknowledges that his compliance with the agreements
in paragraphs 9(a) and 9(b) hereof is necessary to protect the good will and
other proprietary interests of the Company and that he is one of the principal
executives of the Company and conversant with its affairs, its trade secrets,
its

 

7

--------------------------------------------------------------------------------


 

customers and other proprietary information.  The Employee acknowledges that a
breach of his agreements in paragraphs 9(a) and 9(b) hereof will result in
irreparable and continuing damage to the Company and the business of the
Company, for which there will be no adequate remedy at law; and agrees that in
the event of any breach of the aforesaid agreements in paragraphs 9(a) and 9(b),
the Company and its successors and assigns shall be entitled to injunctive
relief of 50% of the Employee’s annual salary and to such other and further
relief as may be proper.  The Employee further agrees that in the event of any
breach of the agreement in paragraph 9(c), the Company and its successors and
assigns shall be entitled to injunctive relief of 100% of the Employee’s annual
salary and to such other and further relief as may be proper.

 

10.           Supersedes Other Agreements.  This Agreement supersedes and is in
lieu of any and all other employee arrangements between the Employee and the
Company or any of their respective subsidiary and affiliated companies.

 

11.           Amendments.  Any amendment to this Agreement, including any
extensions or renewal of the term of employment of Employee, shall be made in
writing and signed by the parties hereto.

 

12.           Enforceability.  If any provision of this Agreement shall be held
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from the
Agreement as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

 

13.           Governing Law.  The validity and effect of this Agreement shall be
governed exclusively by the laws of the State of Illinois, excluding the
“conflicts of laws” rules of that state.

 

14.           Assignment.

 

(a)           The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company, subject to the provisions set forth in Section 5 hereof.

 

(b)           This Agreement and the obligations created hereunder may not be
assigned by the Employee.

 

15.           Attorneys’ Fees.  In the event any legal action to enforce the
terms and conditions of this Agreement is commenced, reasonable attorneys’ fees,
court costs and all reasonable costs of litigation shall be awarded to the
prevailing party.

 

16.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when personally
delivered or mailed,

 

8

--------------------------------------------------------------------------------


 

by certified or registered mail, return receipt requested, addressed to the
intended recipient as follows:

 

If to the Employee:

 

John J. Jones

350 W. 50th #11B

New York, NY 10019

 

If to the Company:

 

Argosy Gaming Company

219 Piasa Street

Alton, IL 62002

ATTN: Legal Department

 

Any party may from time to time change its address for the purposes of notices
to that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with the contents.

 

16.           Waiver.  No claim or right arising out of a breach or default
under this Agreement can be discharged in whole or in part by a waiver of that
claim or right unless the waiver is supported by consideration and is in writing
and executed by the aggrieved party hereto or its or his duly authorized agent. 
A waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of any prior or
subsequent compliance therewith, and such provision shall remain in full force
and effect.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by a duly
authorized officer, and by the Employee on the date first above written.

 

 

ARGOSY GAMING COMPANY

 

 

By:

 

 

 

Title:

 

 

 

 

John J. Jones

 

 

 

 

 

 

9

--------------------------------------------------------------------------------